7 So. 3d 532 (2009)
Robert Wayne MURRAY, Petitioner,
v.
STATE of Florida, Respondent.
No. SC07-2355.
Supreme Court of Florida.
March 19, 2009.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, Fifteenth Judicial Circuit, West Palm Beach, FL, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, FL, Melynda L. Melear, Assistant Attorney General, West Palm Beach, FL, for Respondent.
PER CURIAM.
We have for review Murray v. State, 969 So. 2d 1184 (Fla. 4th DCA 2007), in which the Fourth District Court of Appeal relied upon its decision in Yisrael v. State, 938 *533 So.2d 546 (Fla. 4th DCA 2006) (en banc), disapproved in part, 993 So. 2d 952 (Fla. 2008), and certified conflict with the First District Court of Appeal's decision in Gray v. State, 910 So. 2d 867 (Fla. 1st DCA 2005). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We stayed proceedings in this case pending our disposition of Yisrael, in which we: (1) approved the decision of the First District in Gray, and (2) disapproved the reasoning and rule of law articulated by the Fourth District in its underlying decision, but ultimately approved the result reached by that court on other grounds. See Yisrael v. State, 993 So. 2d 952, 960-61 (Fla.2008). We subsequently issued an order directing the State to show cause why we should not exercise jurisdiction, summarily quash the decision under review, and remand for reconsideration in light of our decision in Yisrael. The State agrees that this case should be remanded for review pursuant to our decision in Yisrael.
Accordingly, we grant the petition for review, quash, and remand to the Fourth District Court of Appeal for reconsideration upon application of our decision in Yisrael.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, and LABARGA, JJ., concur.